                 Case 1:17-cv-06238-JMF Document 87 Filed 05/28/19 Page 1 of 1




Clement H. Luken, Jr.        P. Andrew Blatt, Ph.D.            Steven W. Benintendi, Ph.D.   Bruce Tittel *
Thomas J. Burger             David E. Jefferies                Charles H. Brown III          David J. Josephic *
Gregory F. Ahrens            J. Dwight Poffenberger, Jr.       Kevin E. Kuehn                David S. Stallard *
Wayne L. Jacobs              John Paul Davis                   David A. Fitzgerald II        J. Robert Chambers *
Kurt A. Summe                Brett A. Schatz                   Paul J. Linden                Kenneth B. Germain *
Keith R. Haupt               Sarah Otte Graber                 Sean K. Owens                 Michael G. Frey *
Theodore R. Remaklus         Randall S. Jackson, Jr.           W. Scott Gaines               Jorge L. Tameron±
Thomas W. Humphrey           Stephen E. Gillen                 Jonathan M. Siderits
David H. Brinkman            Lori Krafte                       John H. Bieber+               * Of Counsel
                                                                                             ±
Kathryn E. Smith             Glenn D. Bellamy                  Charles D. Pfister              Technical Advisor
                                                                                             +
                                                                                               Licensed in IN Only

                                                 E-MAIL:PLINDEN@WHE-LAW.COM



                                                     May 28, 2019

       VIA ECF

       Hon. Jesse M. Furman, USDJ
       Southern District of New York
       Thurgood Marshall
       United States Courthouse
       40 Foley Square
       New York, NY 10007-1312

       Re:     The Green Pet Shop Enterprises, LLC v. European Home Design, LLC
               Case No. 1:17-cv-06238-JMF
               Letter Motion to Hold Deadlines In Abeyance Pending Settlement & Dismissal

       Dear Judge Furman,

              The parties in the above-referenced case are pleased to inform the Court that they have
       reached a settlement in principle. Accordingly, the parties jointly request that the Court hold in
       abeyance all deadlines imposed by the Court’s April 1, 2019 Scheduling Order (Dkt. 85) for two
       weeks so that the parties may prepare and execute the necessary settlement documentation.

                                                           Respectfully submitted,

                                                           s/Paul J. Linden
                                                           Paul J. Linden, Esq. (pro hac vice)
                                                           Attorney for Defendant
                                                           European Home Design LLC
       cc: David Yeger, Esq.
           Steven C. Susser, Esq.
           Robert J. Rando, Esq.
